— The opinion of the Court was delivered by
Sterrett, J.:
It is very evident from an inspection of the several acts of Assembly, which the Court refused to receive in evidence, that they are not charters of banks of issue, and were, therefore, irrelevant. During the period covered by the transactions on which this suit is based, it may be safely affirmed that there was not a single bank of issue in this Common*174wealth authorized to charge interest at a greater rate than six per cent. The same question was before us, in First National Bank of Clarion v. Gruber, 10 Norris, 377, and Lebanon National Bank v. Karmany, 11 W. N. C., 43. It is there held that there are not and never have been any such banks in this State; and, consequently, national banks are forbidden by the act of Congress to contract for or receive a higher rate of interest than six per cent. All the questions of any importance (with perhaps a single exception), that are presented by the record in this case, are so fully discussed and disposed of in the cases referred to, that it is only necessary to say, we are satisfied that the rulings of the Court below are correct, except in the matter complained of in the fifth and eighth specifications, viz., the refusal of the Court to. charge that the plaintiff cannot l’ecover interest on any of the penalties mentioned in the declaration. In this there was clearly error. The act of Congress provides: “ In case a greater rate of interest has been paid, the person or persons paying the same, or their legal representatives, may recover back, in any action of debt, twice the amount of interest thus paid from the association taking or receiving the same; Provided, That such action is commenced within two years from the time the usurious transaction occurred.” The sum to be recovered is not a debt, which would ordinarily carry interest. . It is a statutory penalty, and the form of action, in which it may be recovered, does not endow it with the interest-bearing property of a debt. Where money is recoverable under a statute that makes no provision for interest, none can be demanded. This principle is distinctly ruled in Weir v. Allegheny County, 10 Pittsburgh L. Jour., N. S., 241. The record before us shows the items, which make up the verdict, viz.:
Penalties,...... $6644.28
Interest thereon, ........ 2790.59
Verdict,.........$9434.87
The learned counsel for defendant in error offered at bar to remit the item of interest, in case we should be of opinion that it is not recoverable. Instead, therefore, of reversing the judgment, and awarding a venire facias de novo, it may be modified by striking out the item of interest, and thus reducing the amount of the verdict to $6644.28.
Counsel for defendant in error having agreed to remit all of the verdict in excess of $6644.28, it is ordered that the record be so amended, and the judgment modified accordingly; and, as thus modified, the judgment is affirmed.